DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application


	This non-final action is in response to U.S. Patent Application No. 17/001,002 filed on August 24, 2020.  Applicant claims priority to U.S. Provisional Application No. 62/891,178 filed on August 23, 2019.  Claims 1 – 20 are pending and have been examined.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 20 are rejected pursuant to 35 USC § 101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 - Statutory Class
Claims 1 – 10 are directed to system.  Claims 11 – 20 are directed to a method. Therefore, on its face, each of Claims 1 - 20 is directed to statutory subject matter.

Step 2A, Prong 1 – Abstract Idea 
Claim 1 recites a system for managing global cryptocurrency issuance and redemption, the system comprising: 5at least one processor operatively connected to a memory; a currency creation component, executed by the least one processor, configured to: generate digital currency units and encodings of discount incentives; generate the digital currency units based on a stable face value having 10a first baseline value; manage exchange of at least one digital currency unit based on a second incentive value, wherein the second incentive value is less than the first baseline value between an issuer and recipient; create a block of a distributed ledger including the first baseline value 15and the incentive value and communicating the block to a distributed ledger responsive to exchange of the at least one digital currency unit; a community component, executed by the at least one processor, configured to register and validate a community of users, wherein the community component is further configured to link collateral accounts to respective users; 20a mapping component, executed by the at least one processor, configured to: generate an encoded mapping associated to the at least one digital currency unit responsive to exchange of the at least one digital currency unit, and wherein the encoded mapping enables redemption of hard currency by a recipient user at at least the second incentive value or redemption at the first 25baseline value; determine a context of exchange including at least one of hard currency context or redemption context; execute transfer of the at least one digital currency unit responsive to triggering of the encoded mapping by a user receiving the digital currency unit 30in response to hard currency exchange; and execute transfer of the at least one digital currency unit responsive to triggering the encoded mapping by an entity receiving the digital currency unit in response to redemption at the first baseline value. The abstract idea recited in Claim 1 is the underlined portion of the claim shown above. The abstract idea recites the creating and transferring of digital currency for hard currency which amounts to commercial interactions which fall under “Certain Methods of Organizing Human Activity” according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Claim 11 is abstract for similar reasons.

Step 2A, Prong 2 – Practical Application
Claim 1 recites a system for managing global cryptocurrency issuance and redemption, the system comprising: 5at least one processor operatively connected to a memory; a currency creation component, executed by the least one processor, configured to: generate digital currency units and encodings of discount incentives; generate the digital currency units based on a stable face value having 10a first baseline value; manage exchange of at least one digital currency unit based on a second incentive value, wherein the second incentive value is less than the first baseline value between an issuer and recipient; create a block of a distributed ledger including the first baseline value 15and the incentive value and communicating the block to a distributed ledger responsive to exchange of the at least one digital currency unit; a community component, executed by the at least one processor, configured to register and validate a community of users, wherein the community component is further configured to link collateral accounts to respective users; 20a mapping component, executed by the at least one processor, configured to: generate an encoded mapping associated to the at least one digital currency unit responsive to exchange of the at least one digital currency unit, and wherein the encoded mapping enables redemption of hard currency by a recipient user at at least the second incentive value or redemption at the first 25baseline value; determine a context of exchange including at least one of hard currency context or redemption context; execute transfer of the at least one digital currency unit responsive to triggering of the encoded mapping by a user receiving the digital currency unit 30in response to hard currency exchange; and execute transfer of the at least one digital currency unit responsive to triggering the encoded mapping by an entity receiving the digital currency unit in response to redemption at the first baseline value. The additional elements recited in the Claim 1 are underlined above. The encryption and distributed ledger elements are recited at a high level and generally link technology to the abstract idea.  The additional elements amount to no more than tools and instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. 
                                                                                                               

Step 2B – Significantly more
As set forth in the discussion in Step 2A, Prong 2, above, the additional elements of the claim adds only instructions to implement the abstract idea with computer(s), processor(s), memory and software and do not integrate the abstract idea into a practical application. Based on the aforementioned the additional elements fail to add significantly more to the abstract idea.

Dependent claims
Claims 2 and 12 (the mapping component is further configured identify at least a third context of exchange including a direct transfer context between community members), Claims 3 and 13 (execute transfer of the at least one digital currency unit responsive to triggering of the encoded mapping by a user receiving the digital currency unit in response to direct exchange), Claims 4 and 14 (the at least one processor is further configured to: generate a block of a distributed ledger including information about a recipient of the cryptocurrency; and publish the block to a public blockchain responsive to transfer, exchange, or 15redemption contexts), Claims 5 and 15 (the mapping component is further configured to: execute transfer of the at least one digital currency unit to an escrow account 20subject to confirmation of parties participating in the exchange), Claims 6 and 16 (the system is further configured to release the at least one digital currency from the escrow account to the user receiving the at least one digital currency until responsive to a confirmation selection in a user interface 25communicated by a user transferring the at least one digital currency unit), Claims 7 and 17 (a qualification component executed by the at least one processor configured to evaluate a member group and qualify a respective member to purchase the cryptocurrency based on a reward or point system), Claims 8 and 18 (an issuer defines a discount value on the system for the unit of digital currency based on the first baseline value and the second redemption value), Claims 9 and 19 (the at least one processor is further configured to: generate a user interface configured to display the encoded mapping 5associated to the at least one digital currency unit responsive to a transfer request) and Claims 10 and 20 (the at least one processor is further configured to: generate a user interface configured to display content selection options 10associated with transfer and redemption of the at least one digital currency unit) further define and merely add specificity to the abstract idea. Thus, the dependent claims also fail to add significantly more to the abstract idea.  

As such, Claims 1 - 20 are not patent eligible. 


Claim Interpretation

Claims 1 and 11 contain limitations that include intended use language. The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. It is this subject matter that must be examined. As a general matter, grammar and the plain meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. See MPEP § 2111.01 for more information on the plain meaning of claim language. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect:
statements of intended use or field of use, including statements of purpose or intended use in the preamble, 
"adapted to" or "adapted for" or "to" or "for" clauses, 
"wherein" or "whereby" clauses, 
contingent limitations, 
printed matter, or 
terms with associated functional language. 

The above list of examples is not intended to be exhaustive. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002)(finding that a "wherein" clause limited a process claim where the clause gave "meaning and purpose to the manipulative steps"). For more information about these types of claim language and how to determine whether they have a limiting effect on claim scope, see MPEP §§ 2111.02 through 2111.05.

Claim 1 contains the clauses “… configured to register and validate a community of users …”  and  “… further configured to link collateral amounts …”.  Claim 11 contains the clauses “…configured to link collateral amounts to respective users;” and “… responsive to exchange of the at least one digital currency unit …”. These clauses clearly refer to intended use; it does nothing positively; the clauses at issue are not elements of the limitations, rather, they are someone's interpretation of what might be accomplished future tense; they are also not positive steps in the claims. These clauses will be given little, if any, patentable weight. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by James et al., US 10,373,129 B1, (“James”).

Claim 1:
James teaches:
A system for managing global cryptocurrency issuance and redemption, the system comprising: 5at least one processor operatively connected to a memory; (See James, Fig. 5A)

a currency creation component, executed by the least one processor, configured to: generate digital currency units and encodings of discount incentives; (See James, Col. 2, lines 46 – 49 (In embodiments, the SVCoin can be issued by a trusted entity, like a digital asset exchange, bank, or other trusted entity using a token on an established blockchain, like ether or bitcoin, and smart contract technology. Thus, for example, a buyer can provide the trusted entity (e.g., digital asset exchange, bank, etc.) with a fixed sum of fiat (e.g., 50 USD) and in return be issued a corresponding fixed sum of SVCoin (e.g., 50 SVCoin). In embodiments, the trusted entity (digital asset exchange, bank, etc.) can charge a processing fee for issuing the SVCoin either in fiat or in a digital asset, such as the SVCoin.))
generate the digital currency units based on a stable face value having 10a first baseline value; (See James, Col. 31, lines 21 – 28 (1n embodiments, regardless of whether the SVCoin is stored in the customer's exchange account or transferred via the blockchain such as the Ethereum Network, the digital exchange will continue to hold sufficient fiat to maintain the total value of SVCoin based on a notional pegged rate (e.g., one USD for every one SVCoin issued). In embodiments, the value of the SVCoin is pegged to the fiat in a fixed proportion, for example 1:1.))
manage exchange of at least one digital currency unit based on a second incentive value, wherein the second incentive value is less than the first baseline value between an issuer and recipient; (See James, Col. 31, lines 11 – 18 (Customers may deposit fiat (e.g., USD) with the digital asset exchange, via, e.g., Fedwire, ACH, Swift, to name a few, into the customers respective exchange account, or convert into fiat some or all of existing digital assets held at the digital asset exchange. SVCoin may be held in the customer's exchange account or may be transferred via the blockchain, such as via the Ethereum Network.))
create a block of a distributed ledger including the first baseline value 15and the incentive value and communicating the block to a distributed ledger responsive to exchange of the at least one digital currency unit; (See James, Col. 30, lines 53 – 59 (A stable value digital asset token, or Stable Value Token ("SVCoin") may operate on a blockchain based network, such as the Ethereum network, a decentralized virtual currency and blockchain network with a programming language that can automatically facilitate, verify, and enforce the terms of a digital contract entered into by human or computer counterparties.), Col. 14, lines 16 – 30 (The digital asset network (e.g., Bitcoin network or Ethereum Network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain. In embodiments, the addition of a block may occur periodically, e.g., approximately every 15 seconds, every minute, every 2.5 minutes or every 10 minutes, to name a few. Such blocks cannot be changed without redoing the work that was required to create each block since the modified block. The longest blockchain may serve not only as proof of the sequence of events but also records that this sequence of events was verified by a majority of the digital asset network's computing power. The blockchain recognized by the nodes corresponding to the majority of computing power, or some other consensus mechanism, will become the accepted blockchain for the network.))
a community component, executed by the at least one processor, configured to register and validate a community of users, wherein the community component is further configured to link collateral accounts to respective users; (See James, Col. 31, lines 4 – 12 (In embodiments, a digital asset exchange, such as a regulated digital asset exchange, like Gemini, may be the sole issuer of the SVCoin. In embodiments, especially in the context of a regulated digital asset exchange, in order to obtain freshly minted SVCoin, customers must first register with the digital asset exchange and create an exchange account to allow access to the digital asset exchange platform.), Cols. 36, lines 65 – 67, Col. 37, line 1 (An exchange may have a user on-boarding module to register users with the exchange and/or create accounts for new and/or existing exchange users.)) 
20a mapping component, executed by the at least one processor, configured to: generate an encoded mapping associated to the at least one digital currency unit responsive to exchange of the at least one digital currency unit, and wherein the encoded mapping enables redemption of hard currency by a recipient user at least the second incentive value or redemption at the first 25baseline value; (See James, Col. 44, lines 21 – 28, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency, when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))
determine a context of exchange including at least one of hard currency context or redemption context; (See James, Col. 31, lines 21 – 28 (In embodiments, regardless of whether the SVCoin is stored in the customer's exchange account or transferred via the blockchain such as the Ethereum Network, the digital exchange will continue to hold sufficient fiat to maintain the total value of SVCoin based on a notional pegged rate (e.g., one USD for every one SVCoin issued). In embodiments, the value of the SVCoin is pegged to the fiat in a fixed proportion, for example 1:1.))
execute transfer of the at least one digital currency unit responsive to triggering of the encoded mapping by a user receiving the digital currency unit 30in response to hard currency exchange; and (See James, Col. 44, lines 61 – 67, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency,
when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))
execute transfer of the at least one digital currency unit responsive to triggering the encoded mapping by an entity receiving the digital currency unit in response to redemption at the first baseline value. (See James, Col. 44, lines 61 – 67, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency, when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))
Claim 2:
James teaches each and every element of Claim 1 above:
James further teaches:
the mapping component is further configured identify at least a third context of exchange including a direct transfer context between community members. (See James, Col. 28, lines 15 – 19 (In embodiments, customers may exchange U.S. dollars for Gemini Dollar tokens at a 1: 1 exchange rate, for example, by initiating a withdrawal of Gemini Dollar tokens from their digital asset exchange account to any Ethereum address they specify, as indicated in FIG. 15B.)) 
Claim 3:
James teaches each and every element of Claim 1 above:
James further teaches:
execute transfer of the at least one digital currency unit responsive to triggering of the encoded mapping by a user receiving the digital currency unit in response to direct exchange.  (See James, Col. 44, lines 61 – 67, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency, when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))
Claim 4: 
James teaches each and every element of Claim 1 above:
James further teaches:
10the at least one processor is further configured to: generate a block of a distributed ledger including information about a recipient of the cryptocurrency; and (See James, Col. 30, lines 53 – 59 (A stable value digital asset token, or Stable Value Token ("SVCoin") may operate on a blockchain based network, such as the Ethereum network, a decentralized virtual currency and blockchain network with a programming language that can automatically facilitate, verify, and enforce the terms of a digital contract entered into by human or computer counterparties.), Col. 14, lines 16 – 30 (The digital asset network (e.g., Bitcoin network or Ethereum Network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain. In embodiments, the addition of a block may occur periodically, e.g., approximately every 15 seconds, every minute, every 2.5 minutes or every 10 minutes, to name a few. Such blocks cannot be changed without redoing the work that was required to create each block since the modified block. The longest blockchain may serve not only as proof of the sequence of events but also records that this sequence of events was verified by a majority of the digital asset network's computing power. The blockchain recognized by the nodes corresponding to the majority of computing power, or some other consensus mechanism, will become the accepted blockchain for the network.))
publish the block to a public blockchain responsive to transfer, exchange, or 15redemption contexts. (See James, Figs. 9A, 9B, 12, Col. 48, lines 51 - 52 (In step S9908-c, the digital asset exchange system, may also publish transactions to blockchain.), Col. 49, lines 4 - 6 (In S9908-c, the digital asset exchange system shall publish to the blockchain network (e.g., the Ethereum Network) the transaction to be recorded by the blockchain network.), Col. 56, lines 18 - 21 (In S1208-c, the digital asset exchange system, or other trusted entity system, shall publish to the blockchain network (e.g., the Ethereum Network) the transaction with instructions to be recorded by the blockchain network.)) 

Claim 5:
James teaches each and every element of Claim 1 above:
James further teaches:
the mapping component is further configured to: execute transfer of the at least one digital currency unit to an escrow account 20subject to confirmation of parties participating in the exchange.  (See James, Col. 35, lines 50 – 52 (The exchange bank account may hold money in escrow while an exchange transaction is pending.))
Claim 6: 
James teaches each and every element of Claim 1 above:
James further teaches:
release the at least one digital currency from the escrow account to the user receiving the at least one digital currency until responsive to a confirmation selection in a user interface 25communicated by a user transferring the at least one digital currency unit. (See James, Col. 35, lines 52 – 58 (The exchange bank account may hold a digital asset buyer's fiat currency until a digital asset seller transfers digital assets to a buyer, to an exchange, or to an authorized third party. Upon receipt by the appropriate recipient of the requisite an1ount of digital assets, the exchange may authorize the release of the fiat currency to the digital asset seller.))

Claim 7:
James teaches each and every element of Claim 1 above:
James further teaches:
a qualification component executed by the at least one processor configured to evaluate a member group and qualify a respective member to purchase the cryptocurrency based on a reward or point system.  (See James, Col. 38, lines 46 – 59 (In embodiments, the fiat account computer system may process withdrawals. In embodiments, the omnibus or pooled accounts for holding fiat are maintained in a bank or other institution such that these accounts are eligible for insurance under the Federal Deposit Insurance Corporation (FDIC). In order to qualify for FDIC insurance, an account must typically be associated with specific user identification information, e.g., a user name, address and social security number, by way of example, to name a few. Accordingly, in embodiments, fiat accounts may be associated with individuals who are positively identified. In such embodiments, SVCoin holders may be required to provide the identification information discussed above prior to purchasing SVCoins.))

Claim 8:
James teaches each and every element of Claim 1 above:
James further teaches:
an issuer defines a discount value on the system for the unit of digital currency based on the first baseline value and the second redemption value. (See James, Col. 2, lines 46 – 49 (In embodiments, the SVCoin can be issued by a trusted entity, like a digital asset exchange, bank, or other trusted entity using a token on an established blockchain, like ether or bitcoin, and smart contract technology. Thus, for example, a buyer can provide the trusted entity (e.g., digital asset exchange, bank, etc.) with a fixed sum of fiat (e.g., 50 USD) and in return be issued a corresponding fixed sum of SVCoin (e.g., 50 SVCoin). In embodiments, the trusted entity (digital asset exchange, bank, etc.) can charge a processing fee for issuing the SVCoin either in fiat or in a digital asset, such as the SVCoin.))
Claim 9:
James teaches each and every element of Claim 1 above:
James further teaches:
the at least one processor is further configured to: generate a user interface configured to display the encoded mapping 5associated to the at least one digital currency unit responsive to a transfer request.  (See James, Figs. 8A, 8B, S4906, Figs. 11A- 1- 4, Figs. 11B-1-4, Figs. 11C-1-2, Figs. 15A – 15C.)

Claim 10:
James teaches each and every element of Claim 1 above:
James further teaches:
the at least one processor is further configured to: generate a user interface configured to display content selection options 10associated with transfer and redemption of the at least one digital currency unit.  (See James, Figs. 8A, 8B, S4906, Figs. 11A- 1- 4, Figs. 11B-1-4, Figs. 11C-1-2, Figs. 15A – 15C.)

Claim 11:
James teaches:
A computer implemented method for managing global cryptocurrency issuance and redemption, the method comprising: generating, by at least one processor, digital currency units and encodings of 15discount incentives; (See James, Col. 2, lines 46 – 49 (In embodiments, the SVCoin can be issued by a trusted entity, like a digital asset exchange, bank, or other trusted entity using a token on an established blockchain, like ether or bitcoin, and smart contract technology. Thus, for example, a buyer can provide the trusted entity (e.g., digital asset exchange, bank, etc.) with a fixed sum of fiat (e.g., 50 USD) and in return be issued a corresponding fixed sum of SVCoin (e.g., 50 SVCoin). In embodiments, the trusted entity (digital asset exchange, bank, etc.) can charge a processing fee for issuing the SVCoin either in fiat or in a digital asset, such as the SVCoin.))
generating, by the at least one processor, the digital currency units based on a stable face value having a first baseline value; (See James, Col. 31, lines 21 – 28 (1n embodiments, regardless of whether the SVCoin is stored in the customer's exchange account or transferred via the blockchain such as the Ethereum Network, the digital exchange will continue to hold sufficient fiat to maintain the total value of SVCoin based on a notional pegged rate (e.g., one USD for every one SVCoin issued). In embodiments, the value of the SVCoin is pegged to the fiat in a fixed proportion, for example 1:1.))
managing, by the at least one processor, exchange of at least one digital currency unit based on a second incentive value, wherein the second incentive value is 20less than the first baseline value between an issuer and recipient; (See James, Col. 31, lines 11 – 18 (Customers may deposit fiat (e.g., USD) with the digital asset exchange, via, e.g., Fedwire, ACH, Swift, to name a few, into the customers respective exchange account, or convert into fiat some or all of existing digital assets held at the digital asset exchange. SVCoin may be held in the customer's exchange account or may be transferred via the blockchain, such as via the Ethereum Network.))
creating, by the at least one processor, a block of a distributed ledger including the first baseline value and the incentive value and communicating the block to a distributed ledger responsive to exchange of the at least one digital currency unit; (See James, Col. 30, lines 53 – 59 (A stable value digital asset token, or Stable Value Token ("SVCoin") may operate on a blockchain based network, such as the Ethereum network, a decentralized virtual currency and blockchain network with a programming language that can automatically facilitate, verify, and enforce the terms of a digital contract entered into by human or computer counterparties.), Col. 14, lines 16 – 30 (The digital asset network (e.g., Bitcoin network or Ethereum Network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain. In embodiments, the addition of a block may occur periodically, e.g., approximately every 15 seconds, every minute, every 2.5 minutes or every 10 minutes, to name a few. Such blocks cannot be changed without redoing the work that was required to create each block since the modified block. The longest blockchain may serve not only as proof of the sequence of events but also records that this sequence of events was verified by a majority of the digital asset network's computing power. The blockchain recognized by the nodes corresponding to the majority of computing power, or some other consensus mechanism, will become the accepted blockchain for the network.))
registering and validating, by the at least one processor, a community of users, 25wherein the community component is further configured to link collateral accounts to respective users; (See James, Col. 31, lines 4 – 12 (In embodiments, a digital asset exchange, such as a regulated digital asset exchange, like Gemini, may be the sole issuer of the SVCoin. In embodiments, especially in the context of a regulated digital asset exchange, in order to obtain freshly minted SVCoin, customers must first register with the digital asset exchange and create an exchange account to allow access to the digital asset exchange platform.), Cols. 36, lines 65 – 67, Col. 37, line 1 (An exchange may have a user on-boarding module to register users with the exchange and/or create accounts for new and/or existing exchange users.)) 
generating, by the at least one processor, an encoded mapping associated to the at least one digital currency unit responsive to exchange of the at least one digital currency unit, and wherein the encoded mapping enables redemption of hard currency 30by a recipient user at at least the second incentive value or redemption at the first baseline value; (See James, Col. 44, lines 21 – 28, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency,
when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))
determining, by the at least one processor, a context of exchange including at least one of hard currency context or redemption context; (See James, Col. 31, lines 21 – 28 (1n embodiments, regardless of whether the SVCoin is stored in the customer's exchange account or transferred via the blockchain such as the Ethereum Network, the digital exchange will continue to hold sufficient fiat to maintain the total value of SVCoin based on a notional pegged rate (e.g., one USD for every one SVCoin issued). In embodiments, the value of the SVCoin is pegged to the fiat in a fixed proportion, for example 1:1.)) 
executing, by the at least one processor, a transfer of the at least one digital currency unit responsive to triggering of the encoded mapping by a user receiving the digital currency unit in response to hard currency exchange; and (See James, Col. 44, lines 61 – 67, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency, when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))
executing, by the at least one processor, a transfer of the at least one digital 5currency unit responsive to triggering the encoded mapping by an entity receiving the digital currency unit in response to redemption at the first baseline value. (See James, Col. 44, lines 61 – 67, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency, when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))

Claim 12:
James teaches each and every element of Claim 11 above:
James further teaches:
the method further comprises identifying at least a third context of exchange including a direct transfer context between 10community members. (See James, Col. 28, lines 15 – 19 (In embodiments, customers may exchange U.S. dollars for Gemini Dollar tokens at a 1: 1 exchange rate, for example, by initiating a withdrawal of Gemini Dollar tokens from their digital asset exchange account to any Ethereum address they specify, as indicated in FIG. 15B.)) 
Claim 13:
James teaches each and every element of Claim 12 above:
James further teaches:
the method further comprises executing a transfer of the at least one digital currency unit responsive to triggering of the encoded mapping by a user receiving the digital currency unit in response to direct exchange.  (See James, Col. 44, lines 61 – 67, Col. 45, lines 1 - 12 (In embodiments, for both a decentralized and a centralized exchange the exchange may provide the ability for customers to purchase digital assets from the exchange and/or sell digital assets to the exchange such that the exchange operator or owner is the counterparty to the transaction. Transaction amount limits may be placed on such transactions and/or additional fees may be charged. In addition, in embodiments, the exchange may provide a dashboard interface for users (such as registered users) to purchase SVCoins using fiat currency and/or digital assets and/or to redeem digital assets in the form of SVCoins. In embodiments, the dashboard interface for the exchange may also allow users to redeem SVCoins for fiat currency. Since SVCoins are pegged to a fixed notional value of fiat currency, when SY Coins are purchased an equal amount of fiat will be set aside by the exchange as a reserve for when the SVCoins are redeemed. Similarly, when SVCoins are redeemed, payment for such redemption shall come from reserves set aside for such redemption.))
Claim 14:
James teaches each and every element of Claim 12 above:
James further teaches:
the method further comprises: generating a block of a distributed ledger including information about a recipient of the cryptocurrency; and (See James, Col. 30, lines 53 – 59 (A stable value digital asset token, or Stable Value Token ("SVCoin") may operate on a blockchain based network, such as the Ethereum network, a decentralized virtual currency and blockchain network with a programming language that can automatically facilitate, verify, and enforce the terms of a digital contract entered into by human or computer counterparties.), Col. 14, lines 16 – 30 (The digital asset network (e.g., Bitcoin network or Ethereum Network) may timestamp transactions by including them in blocks that form an ongoing chain called a blockchain. In embodiments, the addition of a block may occur periodically, e.g., approximately every 15 seconds, every minute, every 2.5 minutes or every 10 minutes, to name a few. Such blocks cannot be changed without redoing the work that was required to create each block since the modified block. The longest blockchain may serve not only as proof of the sequence of events but also records that this sequence of events was verified by a majority of the digital asset network's computing power. The blockchain recognized by the nodes corresponding to the majority of computing power, or some other consensus mechanism, will become the accepted blockchain for the network.))
publishing the block to a public blockchain responsive to transfer, exchange, 20or redemption contexts. (See James, Figs. 9A, 9B, 12, Col. 48, lines 51 - 52 (In step S9908-c, the digital asset exchange system, may also publish transactions to blockchain.), Col. 49, lines 4 - 6 (In S9908-c, the digital asset exchange system shall publish to the blockchain network (e.g., the Ethereum Network) the transaction to be recorded by the blockchain network.), Col. 56, lines 18 - 21 (In S1208-c, the digital asset exchange system, or other trusted entity system, shall publish to the blockchain network (e.g., the Ethereum Network) the transaction with instructions to be recorded by the blockchain network.))
Claim 15:
James teaches each and every element of Claim 11 above:
James further teaches:
the method further comprises executing a transfer of the at least one digital currency unit to an escrow account subject to confirmation of parties participating in the exchange.  (See James, Col. 35, lines 50 – 52 (The exchange bank account may hold money in escrow while an exchange transaction is pending.))

Claim 16:
James teaches each and every element of Claim 11 above:
James further teaches:
the method further comprises releasing the at least one digital currency from the escrow account to the user receiving the at least one digital currency until responsive to a confirmation selection in a user interface communicated by a user transferring the at least one digital currency unit. (See James, Col. 35, lines 52 – 58 (The exchange bank account may hold a digital asset buyer's fiat currency until a digital asset seller transfers digital assets to a buyer, to an exchange, or to an authorized third party. Upon receipt by the appropriate recipient of the requisite an1ount of digital assets, the exchange may authorize the release of the fiat currency to the digital asset seller.))

Claim 17:
James teaches each and every element of Claim 11 above:
James further teaches:
the method further comprises evaluating a member group and qualifying a respective member to purchase the cryptocurrency based on a reward or point system. (See James, Col. 38, lines 46 – 59 (In embodiments, the fiat account computer system may process withdrawals. In embodiments, the omnibus or pooled accounts for holding fiat are maintained in a bank or other institution such that these accounts are eligible for insurance under the Federal Deposit Insurance Corporation (FDIC). In order to qualify for FDIC insurance, an account must typically be associated with specific user identification information, e.g., a user name, address and social security number, by way of example, to name a few. Accordingly, in embodiments, fiat accounts may be associated with individuals
who are positively identified. In such embodiments, SVCoin holders may be required to provide the identification information discussed above prior to purchasing SVCoins.))

Claim 18:
James teaches each and every element of Claim 11 above:
James further teaches:
the method further comprises defining a discount value on the system for the unit of digital currency based on the first baseline value and the second redemption value.  (See James, Col. 2, lines 46 – 49 (In embodiments, the SVCoin can be issued by a trusted entity, like a digital asset exchange, bank, or other trusted entity using a token on an established blockchain, like ether or bitcoin, and smart contract technology. Thus, for example, a buyer can provide the trusted entity (e.g., digital asset exchange, bank, etc.) with a fixed sum of fiat (e.g., 50 USD) and in return be issued a corresponding fixed sum of SVCoin (e.g., 50 SVCoin). In embodiments, the trusted entity (digital asset exchange, bank, etc.) can charge a processing fee for issuing the SVCoin either in fiat or in a digital asset, such as the SVCoin.))
Claim 19: 
James teaches each and every element of Claim 11 above:
James further teaches:
the method further comprises: generating a user interface configured to display the encoded mapping associated to the at least one digital currency unit responsive to a transfer request.  (See James, Figs. 8A, 8B, S4906, Figs. 11A- 1- 4, Figs. 11B-1-4, Figs. 11C-1-2, Figs. 15A – 15C.)

Claim 20:
James teaches each and every element of Claim 11 above:
James further teaches:
10the method further comprises generating a user interface configured to display content selection options associated with transfer and redemption of the at least one digital currency unit. (See James, Figs. 8A, 8B, S4906, Figs. 11A- 1- 4, Figs. 11B-1-4, Figs. 11C-1-2, Figs. 15A – 15C.)





Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE PROIOS whose telephone number is (571)272-4573. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEORGE N. PROIOS/Examiner, Art Unit 3694                                                                                                                                                                                                        

/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        7/1/2022